Citation Nr: 0106576	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-19 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
November 1971; he died on August [redacted], 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The appellant is the veteran's widow.


REMAND

This appeal arises out of the appellant's claim of 
entitlement to service-connection for the cause of the 
veteran's death.  Specifically, she claims that the veteran 
was suffering from Post Traumatic Stress Disorder (PTSD) as a 
result of his military service, which was the cause of his 
suicide.

As a preliminary matter, the Board notes that while the 
appellant's appeal was pending, there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the "Act"), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  Specifically, the law requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).
 
An initial review of the record reveals that additional 
action is required prior to further Board review of the 
appellant's appeal.  In July 1998, in connection with her 
claim for entitlement to service connection for the cause of 
the veteran's death, the appellant submitted a letter from 
Joseph F. Koncelik, LMSW-ACP, LPC, LMFT, dated June 1998.  In 
reviewing the letter, the Board notes that Mr. Koncelik began 
treating the veteran in December 1980.  The veteran and the 
appellant originally sought treatment from Mr. Koncelik for 
marital counseling.  According to the June 1998 letter, Mr. 
Koncelik continued treating the veteran for a psychiatric 
disorder until the veteran himself ceased counseling in early 
1981.  It appears from the record that the corresponding 
treatment records from Mr. Koncelik's sessions with the 
veteran were not provided to the RO in connection with the 
claim on appeal.  The Board is of the opinion that 
acquisition of the corresponding treatment records is 
necessary to substantiate the appellant's claim.  Further, 
the RO should inquire as to the credentials of Mr. Koncelik.  
The RO should ask him to provide his curriculum vitae to 
specifically include, licensure and any medical training 
received by him.

In light of Mr. Koncelik's letter and evidence indicating 
that the veteran suffered from a psychiatric disorder, the 
Board believes that after all additional evidence has been 
obtained and associated with the claims file, it would be 
helpful to get a VA medical opinion as to the veteran's post-
service psychiatric treatment and its relationship, if any, 
to his active military service.  Thus, the RO is requested to 
obtain a VA medical opinion and provide the claim's file for 
review by the physician.

Additionally, the Board observes that the veteran's service 
medical records are not associated with the claims file.  It 
does not appear that an effort was made by the RO to obtain 
his service medical records.  The Board is of the opinion 
that the veteran's service medical records should be obtained 
and associated with the claims file.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Further, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Likewise, in the 
rating decision and the Statement of the Case, the RO denied 
the appellant's claim on the basis of failure to present a 
well-grounded claim.  However, as stated earlier, this 
standard is no longer applicable, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The appellant should be contacted and 
asked to specify the names and addresses 
of all health care providers who provided 
treatment to the veteran for an acquired 
psychiatric disorder, to include PTSD, 
since his separation from service.  
Further, the RO is requested to obtain 
records from Joseph Konelick, LMSW-ACP, 
LPC, LMFT, regarding any treatment of the 
veteran, particularly records reflecting 
treatment in 1980 and 1981.  After 
obtaining any necessary authorizations, 
the RO should obtain and associate with 
the claims file any records that have not 
already been obtained.  

2.  The RO should contact Joseph 
Konelick, LMS-ACP, LPC, LMFT, and ask him 
to provide his curriculum vitae, to 
include specific information regarding 
his licensure and any medical training 
received by him.

3.  The RO should obtain and associate 
with the claims file, the veteran's 
service medical records.  All efforts by 
the RO to obtain the aforesaid records 
should be documented in the claims file, 
including any reason why the records 
cannot be obtained.

4.  Once the foregoing has been 
completed, the veteran's claims file 
should be referred to a VA psychiatrist 
for review.  That psychiatrist is 
requested to review the veteran's claims 
file and all medical records contained 
therein.  The reviewer is then requested 
to offer an opinion, without resort to 
speculation, as to the following:  (1) 
whether it is at least as likely as not 
(fifty percent or greater) that the 
veteran suffered from an acquired 
psychiatric disorder, to include PTSD, 
prior to his death and if so, (2) whether 
any such psychiatric disorder was 
causally and etiologically related to the 
veteran's active military service.  If, 
and only if the examiner determines that 
the veteran had an acquired psychiatric 
disorder, to include PTSD, which was 
etiologically related to an incident of 
his active military service, the examiner 
is requested to comment on (3) whether 
this disability caused or contributed to 
the veteran's death, including whether 
the veteran was mentally unsound at the 
time of his suicide.  All opinions should 
be supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

5. The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.




		
	L. HELINKSI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



